


Exhibit 10.1




SECOND AMENDMENT TO REGIONAL DEVELOPER DEPOSIT AGREEMENT




This Second Amendment to Regional Developer Deposit Agreement (“FA”), dated
November 1, 2012 (“Effective Date”) by and between ESIO Franchising, LLC, a
Delaware Limited Liability Company (“EFC”) and Tempco, Inc. a Nevada Corporation
(“TEMO”) (collectively the “Parties”) shall amend that Regional Developer
Deposit Agreement (“Deposit Agreement”) executed by and between the parties
dated April 11, 2012.




The Parties, by their signatures below, amend the Deposit Agreement as follows:




(1)

The parties agree that TEMO’s deadlines for exercising each of the Option Areas
set forth in Section 1.2 of the Deposit Agreement are each extended by ninety
(90) days.  For the avoidance of confusion, the deadlines for TEMO’s exercise of
the Option Areas shall be as follows:




 

A.

Option Area No. 2—February 1, 2013.

 

 

 

 

B.

Option Area No. 3—April 1, 2013.

 

 

 

 

C.

Option Area No. 4—June 1, 2013.

 

 

 

 

D.

Option Area No. 5—October 1, 2013.

 

 

 

 

E.

Option Area No. 6—December 1, 2013.




(2)

The Option Period shall expire on December 1, 2013.

 

 

(3)

Extension Payment.  In consideration for ESIO’s agreement to extend certain
deadlines set forth in the Deposit Agreement, TEMO shall pay ESIO $25,000 (the
“Extension Payment”).  The Extension Payment is non-refundable under any
circumstances.  $22,500 of the Extension Payment will be credited against the
amounts payable for the purchase of the Regional Developer rights to the Option
Areas unless the Deposit Agreement is terminated pursuant to Section 5 thereof.

 

 

(4)

Other than the changes to the Deposit Agreement outlined above, the Deposit
Agreement shall remain in full force and effect.  To the extent that this FA
conflicts with the Deposit Agreement, the parties intend for the FA to control.
Nothing contained in this FA should be construed as a waiver, release or
discharge of any rights or obligations set forth in the Deposit Agreement except
as specifically set forth herein.




ESIO FRANCHISING LLC

 

TEMPCO, INC.

 

 

 

/s/ Melanie Hansen

 

/s/ Anthony Silverman




By:

Melanie Hansen

 

By:

Anthony Silverman

 

 

 

 

 

Its:

COO

 

Its:

President




Page 1 of 1

--------------------------------------------------------------------------------